Citation Nr: 1444878	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-45 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a lung injury (originally claimed as obstructive lung disease with bronchitis).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from March 5, 1978 to March 28, 1978.  The appellant also had verified inactive duty for training (INACDUTRA) from August 7, 1977 to March 4, 1978.  For the month of August 1977, he had INACDUTRA from August 7 to August 31.  He has not claimed to have any periods of active duty service.

This matter previously came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO determined that new and material evidence had been received, and subsequently reopened and denied the appellant's claim of entitlement to service connection for obstructive lung disease with bronchitis.  The appellant appealed this action to the Board. 

In August 2011, the appellant testified at a Travel Board hearing before the undersigned sitting at the above RO.  A transcript of the hearing has been uploaded to his Veteran's Benefits Management System (VBMS) electronic claims file.

This matter was most recently before the Board in June 2013.  At that time, the Board remanded the matter on appeal for additional substantive development, such as having the RO verify the appellant's dates of INACDUTRA, requesting private treatment records and scheduling him for a VA examination.  The requested development has been completed and the matter has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.



REMAND

The appellant seeks service connection for residuals of an injury to the lungs (originally claimed as obstructive lung disease with bronchitis).  As indicated by the Board in its June 2013 remand, the appellant contends that he developed obstructive lung disease with bronchitis during a period of ACDUTRA and that the disease has been chronic ever since.  He maintains that he was in sound condition at the time of enlistment into ACDUTRA and that the condition did not exist prior to that time. 

In a June 1978 statement to VA, the appellant indicated that he had had respiratory problems ever since an accident while working on a sandblasting machine in August 1977 during Army National Guard service.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the appellant in June 1978, received and uploaded to his VBMS electronic claims file on page (pg.) 1)).  The appellant's representative reiterated the above in an August 2011 statement.  (See appellant's attorney's statement, received and uploaded to the appellant's VBMS electronic claims file on August 22, 2011, at pg. 4).  The Board observes that the appellant has essentially asserted that he injured his lungs in a sandblasting accident during a period of INACDUTRA.  According to a February 2014 VA Memorandum, the appellant had verified INACDUTRA from August 7, 1977 to March 4, 1978.  During the month of August 1977, he had INACDUTRA from August 7, to August 31.  (See February 2014 VA Memorandum, received and uploaded to the appellant's VBMS electronic claims file at pg. 1).

In a January 2009 statement, the appellant indicated that although he had an acute lung infection prior to enlistment in the Army National Guard, the infection had been entirely cured.  (See VA Form 21-4138, Statement in Support of Claim, received and uploaded to the appellant's VBMS electronic claims file on January 30, 2009, at pg. 9).  During his August 2011 Board hearing, the appellant testified that he had experienced breathing problems while at home in early 1978 sometime after enlisting in the Army National Guard but prior to entering ACDUTRA and that he had been diagnosed with bronchitis and some other lung condition. 

In its June 2013 remand directives, the Board requested, in part, that the RO schedule the appellant for a VA examination to determine the etiology of his claimed obstructive lung disease with bronchitis.   The Board requested that the examiner provide an opinion as to whether it was at least as likely as not (50 percent probability or greater) that the appellant's obstructive lung disease with bronchitis had its onset during a period of INACDUTRA in August 1977 (if verified) or ACDUTRA from March 5, 1978 to March 28, 1978.  VA examined the appellant in March 2014.  At the close of the examination, the VA physician stated that the record clearly showed that the appellant's lung condition had existed two (2) years prior to service entrance, and that he was found unfit for military service in March 1978 due to a lung condition.  The March 2014 VA physician further related that it was less likely than not the appellant's obstructive lung disease with bronchitis had been aggravated beyond its natural progression during military service.  The VA physician reasoned that the appellant most likely had a chronic lung condition prior to joining the service (ACDUTRA) and that it naturally progressed with time.  In reaching this conclusion, the VA examiner noted that the pulmonary function tests performed in March 1978 were consistent with obstructive lung disease.  (See March 2014 VA examination report, received and uploaded to the appellant's VBMS electronic claims file, at pg. 1)

Regarding the questions as to whether it was at least as likely as not (50 percent probability or greater) that the appellant's obstructive lung disease with bronchitis was aggravated (permanently worsened beyond its natural progression) during or as a result of a period of INACDUTRA in August 1977 (if verified), the March 2014 VA examiner provided a supplemental opinion in June 2014.  (See June 2014 VA opinion uploaded to the appellant's Virtual VA electronic claims file).  The VA examiner concluded that the appellant's lung condition was less likely than not to have had its onset during his period of INACDUTRA from August 7 to August 31, 1977.  The VA examiner reasoned that the appellant had a lung condition prior to his entrance onto INACDUTRA.  The VA examiner reasoned that the appellant was hospitalized in March 1978 for symptoms secondary to emphysema, which was prior to having been exposed to a sandblasting machine; thus, it would appear that his respiratory symptoms were not aggravated beyond their natural progression.  Id.

The Board notes that the VA examiner's June 2014 opinion as to the appellant's respiratory condition and its relationship to his period of INACDUTRA is based on an inaccurate premise, namely that his March 1978 hospitalization for emphysema was prior to him having been exposed to a sandblasting machine.  As noted above, the appellant has maintained, and the Board has no reason to doubt his credibility, that he was exposed to a sandblasting machine during his period of INACDUTRA in August 1977, which was prior to his March 1978 hospitalization for emphysema, and not subsequent thereto.  Thus, in view of this deficiency, the Board finds that this claim must be remanded again, to obtain a supplemental opinion, or, in the alternative, to afford the appellant an examination and to obtain an etiological opinion as to the etiology of his residuals of a lung injury (originally claimed as obstructive lung disease with bronchitis).

Accordingly, the case is REMANDED for the following action:

1.  Request a supplemental opinion from the examiner who conducted the March 2014 VA examination and provided the June 2014 addendum.  If this examiner is not available, then request an opinion from a clinician of appropriate expertise, with the option for an additional examination, if he/she so desires.

The appellant's VBMS and Virtual VA electronic claims files must be made available to the March 2014 VA physician or other reviewing clinician.  The March 2014 VA physician or other reviewing clinician should indicate in the examination report that the appellant's VBMS and Virtual VA electronic claims files were reviewed.  

The RO must clearly set forth for the March 2014 examiner or other reviewing clinician the appellant's confirmed periods of INACDUTRA and ACDUTRA military service.  The March 2014 examiner or other reviewing clinician should then address the following question: 

a.  Is it at least as likely as not (50 percent probability or greater) that the appellant's residuals of a lung injury (originally claimed as obstructive lung disease with bronchitis) are of service onset or otherwise related thereto (considering all periods of verified ACDUTRA and INACDUTRA)?

b.  If not, is it at least as likely as not (50 percent probability or greater) that the appellant's residuals of a lung injury (originally claimed as obstructive lung disease with bronchitis) were aggravated (permanently increased in severity beyond the natural progression of the disorder) during or as a result of the appellant's period of INACDUTRA in August 1977?

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In reaching his conclusion, the March 2014 VA examiner or other reviewing clinician is hereby informed that the appellant's report of having injured his lungs in an accident while working on a sandblasting machine occurred during his period of INACDUTRA in August 1977, which was PRIOR to his March 1978 hospitalization for emphysema and not subsequent thereto, as indicated in the June 2014 opinion. 

The opinion should also explicitly consider the documented respiratory problems prior to ACDUTRA and a diagnosis of obstructive lung disease with chronic bronchitis during ACDUTRA.

A complete rationale for any opinions proffered should be provided.  If the March 2014 VA physician or other reviewing clinician is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered. 

2.  The RO should then review all opinions provided to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  Then, after ensuring any other necessary development has been completed, readjudicate the appellant's claim for service connection for residuals of a lung injury (originally claimed as chronic obstructive lung disease with bronchitis).  If action remains adverse to the appellant, provide him and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

